Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 3, 4, 7-10, 12-33 and 35 are pending in a Response of 12/21/2021; and by way of applicant’s election noted in 04/26/2019, claims 27-33 and 35 have been withdrawn. Therefore, claims 1, 3, 4, 7-10 and 12-26 are examined on the merits to which the following grounds of rejections are applicable.  

Withdrawn objection/ rejections:
Applicant's amendments/arguments filed 12/21/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

Maintained Rejection
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3, 4, 7-10 and 12-26 remain rejected under 35 USC 103 as being obvious over Baldwin et al. (US2017/0266294A1, IDS of 09/06/2019, hereinafter “Baldwin”) in view of Cao et al. (CN1015559A, IDS of 05/22/2020, hereinafter “Cao”) and/or Sun et al. (CN102078286A, IDS of 05/22/2020, hereinafter “Sun”).  

Applicant claims including the below claim 1 filed 12/21/2021:

    PNG
    media_image1.png
    270
    1270
    media_image1.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
Baldwin et al. teaches aqueous formulations containing an anti-infection agent, a biocompatible polysaccharide, an osmotic pressure regulator, a pH regulator, and water, wherein a gel containing the therapeutic agent is formed in situ upon instillation of the formulations onto the skin and a body cavity of a subject and the formulations of this invention are useful for treating infectious diseases of skin or a body cavity (e.g., eye, nose, or  vagina) of a subject (abstract, [0017], [0027], [0056]-[0057] and the claims); the in situ gel-formation formulation contains povidone iodine (PVP-I) having significantly different physical and chemical properties, such as strong acidity, water-solubility, ion complex equilibrium, comparing to all reported small molecule drugs, which potentially affect gellan gum's gel-forming ability but povidone iodine's addition into polysaccharide natural polymer materials such as, preferably deacetylated gellan gum (DGG), reduces the required gellan gum concentration in order for gel-formation significantly, and gellan gum's concentration can be less than 0.5% (w/w) in compositions containing PVP-I when mixing with the simulated tear to form a gel, and although gellan gum has an ion-sensitive property, its viscosity does not increase at physiological temperature (34C) due to the dilution of simulated tear after mixing with simulated tear and therefore gellan gum itself cannot form in-situ gel in the eye upon instillation and the viscosity of the gellan gum solution containing PVP-I is significantly increased at physiological temperature (34C) which shows a typical in-situ gel property after mixing with simulated tear ([0015]-[0016]); and the composition may comprises steroids ([0106]); the PVP-I is used in an amount of 0.1 to 5.0% or 0.1 to 0.6% by weight (claims 3-6 of prior art) which overlaps the instant range of 0.5 to 5% or 0.2 to 1.0% (instant claim 1 (in part), claims 3-4 and 12); the composition further comprises sodium alginate, xanthan, carrageenan in an amount of 0.1-0.5 or 0.3 to 0.4% by weight which overlaps the instant range of 0.1 to 2.0% or 0.1 to 0.5% (claim 9 of prior art) (instant claims 8-10); the composition further comprises osmotic pressure regulator, surfactant, cooling agent, viscosity increasing agent, pH regulator, cooling agent (instant claim 12) where the osmotic pressure regulators include sodium chloride, glycerol, polyethylene glycol 400 (PEG400), mannitol or boric acid in an amount of 0.1 to 0.5% by weight which is identical to the instant range (claims 10 and 12 of prior art)(instant claims 13-14), surfactant includes polysorbate 20, 60, 80, etc. polyoxyethylene surfactant, polyoxypropylene surfactant, cyclodextrin, tyloxapol,  etc. in an amount of 0.01 to 2% by weight ([0113]) which is identical to the instant range of 0.01 to 2% (instant claims 15-16), viscosity agent includes polyvinyl alcohol, polyvinyl pyrrolidone, methyl cellulose, hydroxy propyl methylcellulose, hydroxyethyl cellulose, carboxymethyl cellulose, hydroxypropyl cellulose, other agents known to those skilled in the art, or a combination thereof, and in an amount of from 0.01% to 2% by weight ([0114]) which is identical to the instant range (instant claims 17-18), cooling agent includes menthol, menthol derivatives including methane glycerin acetyl and methyl esters, carboxamides, methane glycerol ketals, alkyl-substituted ureas, sulfonamides, terpene analogs, furanones, and phosphine oxides; or camphor, and borneol, etc. ([0106]) (instant claim 19), or pH regulator includes sodium hydroxide, trishydroxymethylaminomethane (Tris), or phosphoric acid of pH 5.0-9.0 or 5.0-6.0 ([0060] and claims 14-17 of prior art) which overlaps the instant range of 4-7 or 4-6 (instant claims 20-22); the composition further comprises anesthetic agent ([0110])(instant claim 23); the composition is provided in the form of aqueous gel form solution (abstract and entire document) (instant claims 24-25); water is added to the aqueous formulation ready for instillation of the formulation onto the body cavity of a subject including eye, nose, vagina, etc. (claims 1 and 18 of prior art) (instant claim 26). 
	Baldwin teaches the composition further comprises steroid ([0106] and however, Baldwin does not expressly teach specific species of steroid of instant claims 1 and 7. The deficiency is cured by Cao and/or Sun. 
 Cao teaches instant (=in-situ) gelling agent containing composition for treating allergic rhinitis comprising momestasone furoate, budesonide, and a gelling agent selected from deacetylated gellan gum, sodium alginate, carrageenan in the form of the solution is applied to nasal cavity via injection or spraying (abstract and the Examples); and the gel is formed in-situ (see entire document). 
Sun teaches in-situ gel containing a ciclesonide as an active component, an ion-sensitive type hydrophilic gel material, other pharmaceutically acceptable auxiliary materials, and the balance of water (abstract and [0011]-[0012]) wherein the ion-sensitive type hydrophilic gel material includes deacetylated gellan gum, sodium alginate, xanthan gum, welan gum, carrageenan, and among them, the preferred gelling agent is deacetylated gellan gum and/or sodium alginate (e.g., [0011]-[0012], Example 1 (Table 1) and claim 4 of prior art.  Sun teaches in-situ gel has the hydrophilic three-dimensional net structure and the favorable tissue compatibility of gel preparation, simultaneously, unique solution-gel conversion character make its have concurrently preparation simple, easy to use, with agents area advantages such as particularly the mucous membrane tissue affinity is strong, the holdup time is long, purposes budesonide and fluticasone has been used for the same allergic rhinitis treatment (see background of prior art).  Sun also  teaches the composition further comprises osmotic pressure regulator such as mannitol, glycerol, EPG, and/or sodium chloride, pH regulator such as sodium hydroxide, TEA, potassium hydroxide, HCl, etc., with pH to 3.5 to 5.0 or 5.0-8.0, wetting agent, antiseptic agent, surfactant such as Tween in an amount of 0.1-8%, suspending agent (=thickening agent) such as HPMC, MC, CMC, arabic gum in an amount of 0.1-6%; the solution is applied to nasal cavity by injection or spraying (the Examples); the composition is in the form of aqueous solution or suspension and the water is added for injection (the Examples) and the gel is formed in-situ (see entire document). The prior art teaches nasal in-situ gel is the ion-sensitive type gel ([0011]). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Baldwin is that Baldwin does not expressly teach the exact ranges of polysaccharide and antiseptic PVP-I of instant claims 1 and 3-4 and 9-10.  


Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further optimize or adjust the amounts of antiseptic agent, tonicity agent (=the instant osmatic pressure regulator), and polysaccharide of Liang with the instant ranges without undue experimentation because the prior art ranges overlap the instant ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further define steroid of Baldwin with momeason, fluticasone, budesonide of Cao/Sun or to further specifically select deacetylated gellan gum (DGG), as taught by Cao and/or Sun, in order to treat allergic rhinitis. Since said steroid species have equivalent function, its selection would have yielded no more than predictable therapeutic effects, in the absence of evidence to the contrary. 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive.
Applicant argues that neither Cao nor Sun teaches or suggests containing PVP-I as another pharmaceutical agent for the intended treatment effect; since both Cao and Sun teach DGG as a preferred ion-sensitive type hydrophilic gel material, a person 
The examiner responds that what the examiner relied on Cao and/or Sun is the presence of specific species of steroid, rather than the presence of DGG. In this regard, please see case law stating that [O]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MPEP 2145.
Further, applicant’s arguments that combining the applied references would be inoperable are mere a statement without supportive evidence. Rather  Kumar et al., “Formulation and Evaluation of pH-Induced Povidone-lodine in Situ Gel for Oralthrush’, J. Pharm. Sci. & Res. Vol. 2(5), 2010, pp. 294-301 (of record) evidences that as the ion-sensitive gelling agent, gellan gum is used which is equivalent to DGG, and when the PVP-I, gellan gum and sodium alginate are used, the gelling capacity of gelation immediately (in-situ) remains for few hours or extended period of time was found, and but, the formulations of I7-I9 in the absence of gellan gum did not show any gelation (see Table 1 on page 295), and PVP-I has the advantages of stable complex, film forming in-situ gel in mucosa membrane. Further, gellan gum of Kumar would render obvious other forms of gellan gum such as DGG because they are equivalent in function and can also form a gel in situ.  
Applicant alleges that unexpected results of increased solubility and stability of the steroid are obtained with in-situ gel forming matrix from the combination of povidone-iodine and steroid, considering steroid has been able to resist iodination, iodine oxidation and iodine-catalyzed addition reaction; povidone-I and polysaccharide can form an in-situ gel forming matrix which significantly increase steroid stability in the pharmaceutical composition without sedimentation after storage over a long period of time. 
The examiner responds that the alleged results would be expected in light of the teachings of Baldwin including [0015]-[0016] as evidenced by Kumar. Further, the alleged increased solubility in the aqueous pharmaceutical compositions containing povidone-iodine, DGG, and steroid would be a natural results of combined elements of the applied art as evidenced by Kumar. In this regard, please see case law stating Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1371 (Fed. Cir. 2008). (inherency is limited when applied to obviousness and is present only when the limitation at issue is the “natural result” of the combination of prior art elements; quoting In re Oelrich, 666 F.2d 578, 581 (CCPA 1981)).  See also In Sandoz Inc. v. EKR Therapeutics, LLC, IPR2015-00008, slip. op. at 6 (Apr. 24, 2015), the Board found that "Petitioner's inherency argument also fails," and cited Par for the proposition that "[(Inherency may supply a missing claim limitation in an obviousness analysis" only if "the limitation at issue necessarily must be present, or the natural result of the combination of elements explicitly disclosed by the prior art.
In light of the foregoing, applicant’s arguments are not persuasive. 
 
Conclusion
All examined claims are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613